United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-639
Issued: September 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2013 appellant filed a timely appeal of a November 29, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration of the merits of his claim and a January 17, 2013 decision that denied his request
for reconsideration because it was untimely filed and did not establish clear evidence of error.
As more than 180 days has elapsed between the issuance of the most recent merit decision of
January 14, 2010, to the filing of this appeal, the Board has no jurisdiction over the merits of the
case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the November 29, 2012 and January 17,
2013 nonmerit decisions.
1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2009); R.C., Docket No.
10-2371 (issued July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

ISSUES
The issues are: (1) whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a) on November 29, 2012; and (2) whether it properly denied
his request for reconsideration on January 17, 2013 on the grounds that his request was not
timely filed and did not demonstrate clear evidence of error.
On appeal, appellant asserts that the job classification and labor market survey relied
upon by OWCP in establishing his vocational rehabilitation plan exceeded his physical
restrictions.
FACTUAL HISTORY
This case was previously before the Board. In a February 3, 2011 decision, the Board
found that on June 18, 2009 OWCP properly reduced appellant’s compensation to zero under
section 8113(b) of FECA because he failed, without good cause, to cooperate with vocational
rehabilitation. The Board reviewed the evidence of record and found that, as appellant had not
submitted any rationalized medical evidence to establish his claimed inability to continue with
the approved computer-aided drafting (CAD) classroom training, there was no basis to find good
cause to discontinuing participation in vocational rehabilitation. The Board affirmed a
January 14, 2010 decision of an OWCP hearing representative who affirmed the June 18, 2009
OWCP decision.3 On February 22, 2011 appellant filed a petition for reconsideration with the
Board. He asserted that the civil drafter position, on which his vocational rehabilitation plan was
based, had physical requirements outside his physical limitations. In an order dated October 26,
2011, the Board denied appellant’s petition for reconsideration. The facts of the case as set forth
in the Board’s previous decision are incorporated herein by reference.

3

Docket No. 10-1599 (issued February 3, 2011). On February 24, 1974 appellant, a ship fitter who had a history
of polio as a child, sustained a work-related left shoulder sprain, left bicep tendon rupture, right knee strain and
permanent aggravation of chondromalacia of the right knee. He stopped work at the employing establishment in
1981. From 1981 to January 28, 2008, he worked in private employment. Appellant had numerous surgeries,
including a right knee total arthroplasty on January 28, 2008, performed by Dr. Gregory M. Engel, a Board-certified
orthopedic surgeon. OWCP accepted a recurrence of disability and placed him on the periodic compensation rolls.
In reports dated June 3, August 18 and 19, 2008, Dr. Engel advised that appellant could return to work with
permanent restrictions. On June 12, 2008 OWCP referred appellant to Dr. Richard E. Hall, a Board-certified
orthopedist. In reports dated July 10 and August 5, 2008, Dr. Hall advised that appellant could return to full-time
sedentary work with permanent restrictions. In October 2008 appellant was referred to Kierstin Clawson, a
vocational consultant, who prepared a rehabilitation plan for a course of study in CAD training at a community
college with a planned goal of employment as a drafter or civil drafter. Ms. Clawson provided a labor market
survey and identified the position of civil drafter as within the sedentary strength category, with occasional stooping
and lifting of 10 pounds occasionally and no climbing, balancing, kneeling, crawling or crouching. She advised that
the job was reasonably available in the local labor market at a weekly wage of $1,227.60. Appellant signed the plan
on February 12, 2009 and it was approved by OWCP. He registered for and then withdrew from the recommended
classes in April 2009 and provided reports from Dr. Engel advising that he was totally disabled. On June 18, 2009
OWCP reviewed the medical evidence, advised that the training plan was medically suitable and reduced appellant’s
compensation to zero on the grounds that he failed to cooperate with vocational rehabilitation efforts. Appellant
requested a hearing and submitted additional reports from Dr. Engel. By decision dated January 14, 2010, OWCP’s
hearing representative affirmed the June 18, 2009 decision, finding that the medical evidence established that
appellant could perform the duties of civil drafter.

2

On November 21, 2011 appellant requested reconsideration with OWCP. In a nonmerit
decision dated January 5, 2012, OWCP denied his request.
In correspondence dated January 15, 2012, received by OWCP on February 7, 2012,
appellant again requested reconsideration. In a February 9, 2012 decision, OWCP denied his
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error.
The record reflects that on February 15, 2012 OWCP referred appellant to Dr. William
Dinenberg, a Board-certified orthopedic surgeon, for a second-opinion evaluation. In a
March 21, 2012 report, Dr. Dinenberg described physical examination findings and diagnosed
degenerative joint disease of both knees. He advised that appellant could work eight hours a day,
sitting duties only, with permanent physical restrictions. By letter dated May 7, 2012, OWCP
informed appellant it accepted permanent aggravation of preexisting degenerative joint disease
of the left knee.
On May 11, 2012 appellant again requested reconsideration. He submitted a January 26,
2012 report from Dr. Carolyn Taylor, a Board-certified neurologist, who noted that appellant was
under her care for management of postpolio syndrome. Dr. Taylor stated that appellant provided
her with a job description which described the civil drafter work environment as requiring
kneeling, climbing, standing and walking, and that he would be required to accompany survey
crews in the field for the purpose of locating markers and collecting data. She advised that
appellant’s postpolio condition was severe and prevented him from standing for any period of
time of walking, climbing or kneeling. Dr. Taylor advised that he was disabled to the point that
he could not perform the described duties of civil drafter position. In a June 22, 2012 decision,
OWCP denied merit review. On August 13, 2012 it accepted aggravation of left leg preexisting
postpolio syndrome.
On August 29 and 31, 2012 appellant requested reconsideration. He argued that the
physical demands for the civil drafter position were not accurately described in the job
classification form used in his vocational rehabilitation plan, which invalidated the June 18, 2009
OWCP decision. Appellant specifically argued that the physical requirements for the civil
drafter position listed in the Selected Characteristics of Occupations Defined in the Revised
Dictionary of Occupational Titles indicated that kneeling was to be done occasionally whereas
the rehabilitation plan described kneeling as not required. He also submitted a January 23, 2012
report from Dr. James E. Clark, a Board-certified orthopedic surgeon, who described appellant’s
postpolio syndrome. Dr. Clark advised that appellant did not need knee replacement on the left
at that time.
In an order dated September 26, 2012, the Board dismissed appellant’s appeal at his
request.4
On October 23, 2012 OWCP returned appellant to the periodic compensation rolls,
effective February 18, 2012.
In a nonmerit decision dated November 29, 2012, OWCP denied appellant’s
reconsideration request. It noted that his argument had previously been addressed.
4

Docket No. 12-1733 (issued September 26, 2012).

3

On December 7, 2012 appellant again requested reconsideration and again asserted that
the job classification data for the civil drafter position relied upon by OWCP in its June 18, 2009
decision did not correctly identify the physical demands for kneeling and climbing and were
outside his restrictions.
By decision dated January 17, 2013, OWCP denied appellant’s reconsideration request
on the grounds that his request was untimely filed and that he failed to establish clear evidence of
error on the part of OWCP. It noted that the merit issue in the case was his failure to cooperate
with vocational rehabilitation services.
LEGAL PRECEDENT -- ISSUE 1
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.5 Section 10.608(a) of the Code of Federal Regulations provides that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).6 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; or (2) advances a relevant legal
argument not previously considered by OWCP; or (3) constitutes relevant and pertinent new
evidence not previously considered by OWCP.7 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP improperly denied his request for merit review pursuant to
section 8128(a) of FECA. The Board’s February 3, 2011 decision affirmed OWCP’s
determination that appellant failed without good cause to cooperate with vocational
rehabilitation. It reduced his compensation effective June 17, 2009, based on his capacity to
perform the duties of a civil drafter under section 8113(b). The penalty provision allows OWCP
to reduce compensation based on what probably would be an employee’s wage-earning capacity
until good faith compliance. By order dated August 30, 2012, the Board denied appellant’s
petition for reconsideration.
Following the Board’s February 3, 2011 decision, on February 15, 2012 OWCP further
developed the claim when it referred appellant to Dr. Dinenberg, for a second-opinion
evaluation. Based on Dr. Dinenberg’s March 21, 2012 report, OWCP accepted a permanent
aggravation of preexisting degenerative joint disease of the left knee. Based on a January 2012
5

5 U.S.C. § 8128(a).

6

20 C.F.R. § 10.608(a).

7

Id. at § 10.608(b)(1) and (2).

8

Id. at § 10.608(b).

4

report from Dr. Taylor, an attending neurologist,9 OWCP also accepted left leg aggravation of
preexisting postpolio syndrome. On October 23, 2012 it returned appellant to the periodic rolls,
effective February 18, 2012.
After OWCP issued the June 18, 2009 reduction of compensation for failure to participate
in vocational rehabilitation pursuant to section 8113(b) of FECA, it further developed the
medical evidence of record and in 2012 accepted additional medical conditions relevant to
appellant’s left leg and work capacity.10 It found him disabled as of February 18, 2012. In
practical effect, OWCP accepted a material change in the accepted conditions but failed to issue
a merit decision regarding appellant’s eligibility for wage-loss compensation for the period of
June 17, 2009 to February 18, 2012. In the November 19, 2012 decision, it did not address the
new medical evidence. OWCP did not issue a merit decision addressing any material change of
his condition or make any findings that monetary compensation remained reduced to zero under
section 8113(b) of FECA.
The case will be remanded to OWCP to determine if appellant’s eligibility for disability
compensation from June 17, 2009 to February 18, 2012. After this and other development it
deems necessary, OWCP shall issue a merit decision on whether appellant is entitled to wageloss compensation for the period June 17, 2009 to February 18, 2012.11
In light of the Board’s finding regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that OWCP improperly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

9

Dr. Taylor further advised that appellant could not perform the duties of the civil drafter position.

10

The Board has held that, where OWCP, in its own discretion, further develops a claim by soliciting additional
medical evidence, it must conduct an appropriate merit review under 5 U.S.C. § 8128(a). See C.S., Docket No.
07-669 (issued November 7, 2007); see also Joyce A. Fasanello, 49 ECAB 490 (1998); David F. Garner, 43 ECAB
459 (1992).
11

The Board notes that on December 8, 2012 appellant filed a claim for compensation for the period June 19,
2009 to February 17, 2012.

5

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2013 and November 29, 2012
decisions of the Office of Workers’ Compensation Programs are set aside. The case is remanded
to OWCP for proceedings consistent with this decision of the Board.
Issued: September 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

